Citation Nr: 0309119	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  02-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an anxiety disorder.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active duty from May to November 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the RO.  
Historically, the veteran was notified that 
service connection was denied for a nervous condition in 
August 1962, and he did not appeal that RO determination.  

For the reasons discussed below, the claim will be REMANDED 
to the RO for further development and consideration.



REMAND

Although the veteran had a personal hearing at the RO in 
April 2002 before a local hearing officer, he also requested 
a hearing before a traveling Member of the Board (Veterans 
Law Judge) on his VA Form 9 received May 2002.  When a 
hearing withdrawal election form was subsequently sent to him 
in March 2003, he did not sign and return the form waiving 
his right to this type of hearing.  So one still needs to be 
scheduled.  38 C.F.R. § 20.704 (2002).

Also, as it appears that additional evidence has been 
received subsequent to the case being transferred to the 
Board that was not considered by the RO, it would be helpful 
if the RO would issue a supplemental statement of the case 
(SSOC).  See Disabled American Veterans, v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 
U.S.App. LEXIS 8275 (Fed. Cir. May 1, 2003) (holding notice 
provision contained in 38 C.F.R. § 19.9(a)(2) invalid, as it 
operates with 38 C.F.R. § 20.1304, as contrary to 38 U.S.C.A. 
§ 7104(a), and also invalidating the language of 38 C.F.R. 
§ 19.9(a)(2)(ii), as contrary to the specific time limit 
provided in 38 U.S.C.A. § 5103(b)(1)).


Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:


1.  The RO should first readjudicate the 
claim considering the new evidence that 
has been received at the Board without a 
waiver.  If the benefits sought on appeal 
remain denied, prepare a SSOC and send it 
to the veteran and his representative.  
Also provide an appropriate period of 
time to respond.


2.  The RO should next confirm the 
veteran's current address, and schedule 
him for a hearing by a traveling Veterans 
Law Judge, sitting at the RO.  
If, for whatever reason, the veteran 
decides he no longer wants a travel Board 
hearing (or, as an alternative, a video-
conference hearing, etc.), then this must 
be documented in his claims file.  The RO 
must notify him of the date, time and 
location of any hearing scheduled and 
place a copy of that letter in the claims 
file.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The vetera need take no action unless otherwise notified, but 
he may submit additional evidence and argument concerning the 
claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


